DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s response filed on 03/01/2021. Claims 1-10 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 and 12/10/2020 has been considered by Examiner and made of record in the application file.
REASONS FOR ALLOWANCE
Claims 1-10 are allowed over the prior art of record.


The following is an examiner’s statement of reasons for allowance: 
Toh et al. (U.S. Pub. No.: 2013/0288610) teaches a measuring a test parameter associated with radio frequency (RF) characteristics of the communication node when the communication node is located at a test location during a first condition, thereby producing a first measurement value for the test parameter; measuring the test parameter associated with the RF characteristics of the communication node when the communication node is located at the test location during a second condition, thereby producing a second measurement value for the test parameter.
Huynh (U.S. Pub. No.: 2014/0273873) teaches a system and method for facilitating wireless testing of a radio frequency signal transceiver device under test.  Using multiple antennas within a shielded enclosure containing the DUT, multiple 
Verspecht (U.S. Pub. No.: 2004/0257092) teaches a system and method for facilitating wireless testing of a radio frequency signal transceiver device under test.  
Regarding claims 1 and 6, the prior art made of record, alone or in combination, fails to clearly teach or fairly suggest employ the measuring device to measure a test parameter while the BS and the measuring device are within the anachoic chamber and a temperature within the anachoic chamber is within a first temperature range, thereby obtaining a first measurement value; employ the measuring device to measure the test parameter while the BS and the measuring device are within the anachoic chamber and the temperature within the anachoic chamber is within a second temperature range, thereby obtaining a second measurement value, wherein the second temperature range does not overlap with the first temperature range; and calculate Pext = Pmax + Asample, where Asample = m1 - m2, m1 is the first measurement value, m2 is the second measurement value, and Pmax is a third measurement of the test parameter, in combination with other limitations as specified in the independent claims 1 and 6, and further limitations of their respective dependent claims 2-5 and 7-10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/TUAN PHAM/           Primary Examiner, Art Unit 2649